DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 4, 5, 6, 11, and 12. The amended claims are satisfactorily overcoming the double patenting rejections, 101 rejection, and 112 rejections set forth in the previous Office Action.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William R. McClellan (Reg. No. 29,409) on 10/22/2021.
The “Abstract” has been amended as follows: 
The present technology relates to a signal processing device, a signal processing method, and a program that enable implementation of more effective distance feeling control. The signal processing device includes a reverb processing unit that generates a signal of a reverb component on the basis of object audio data of an audio object and a reverb parameter for the audio object. The present technology can be applied to a signal processing device.
Reasons for Allowance
Claims 1 and 4-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1: the prior art fails to disclose a signal processing device comprising: 

		generate a signal of a reverb component on a basis of object audio data of 	an audio object and a reverb parameter for the audio object; and 
		perform rendering processing on the signal of the reverb component on a 	basis of the reverb parameter, 
	wherein the reverb parameter includes position information indicating a localization position of a sound image of the reverb component, and the processing circuitry is configured to perform the rendering processing on a basis of the position information.
Regarding independent claims 11 and 12: these claims are the corresponding method and non-transitory computer readable medium of the processing device discussed in claim 1 above. Therefore, these claims are allowed under the same reasons that applied to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/ Primary Examiner, Art Unit 2654